FILED
                              NOT FOR PUBLICATION                            JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUNTIAN ZHA; YING LIU,                           No. 08-72436

               Petitioners,                      Agency Nos. A099-404-128
                                                             A099-404-127
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Juntian Zha and Ying Liu, natives and citizens of China, petition for review

of the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s (“IJ”) decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      The IJ found Zha not credible for several reasons, including concerns with

Zha’s demeanor and implausibilities regarding his decision to apply for asylum. In

light of the IJ’s findings, substantial evidence supports the agency’s adverse

credibility determination. See id. at 1040-44 (adverse credibility determination

was reasonable under the REAL ID Act’s “totality of the circumstances”).

Accordingly, petitioners’ asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because petitioners’ CAT claim is based on the same testimony found to be

not credible, and they point to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                      08-72436